EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required to place this application in condition for allowance.  During a telephone conversation (see attached Interview Summary) conducted on August 26, 2022, applicants requested an extension of time for THREE MONTH(S) and authorized the Director to charge Deposit Account No. 50-1283 the required fee of $1400.00 for this extension.
The application has been amended as follows: 
Claims 12, 24, 28 and 29 have been amended as follows.
In Claim 12, --outer curved surface of the— has been added after “first coil portion from the” (line 8); and –towards to the hollow core—has been added after “in the slots” (line 9).
In Claim 24, “surface of a support member” (line 6) has been changed to –of a support member--; --outer curved surface of the—has been added after “first coil portion from the” (line 8); and –towards to the hollow core—has been added after “in the slots” (line 9).
In Claim 28, the phrase –toward the hollow core—has been added after “in the slots” (line 9); and –a direction of the radiuses of—has been added after “during the insertion in” (line 13).  
In Claim 29, the phrase –toward the hollow core—has been added after “in the slots” (line 9); and –a direction of the radiuses of—has been added after “during the insertion in” (line 13).  


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
In regards to the merits of Maesoba [as applied as the rejection of the previous office action], Maesoba discloses feeding a first coil portion from the support member along a guide device, vertically (in Fig. 9), via rotation to insert adjacent superimposed linear portions radially around the guide device (4) into slots of a core.  Maesoba does not teach feeding the first coil portion from the outer curved surface of the support member to insert the adjacent superimposed linear portion in the slots towards the hollow core, as required in each of Claims 12 and 24.  Also, Maesoba does not teach radially engaging the superimposed linear portions along one guide surface that forms a passage of the guide device during feeding along the guide device to change an angular orientation of adjacent superimposed linear portions with respect to radiuses of the slots during the insertion in a direction of the radiuses of the slots, as required in each of Claims 28 and 29.  Support for this is found at least in Figures 5 to 7 of the specification.
Accordingly, Claims 12 through 14 and 24 through 29 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896